Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 06/11/21 regarding application 16/724,511, in which claims 1, 8, 13, 18, and 21 were amended and claims 9 and 20 were cancelled. In order to expedite allowance, the examiner has further amended claims 14, 16, and 22, and cancelled claim 8. Since the application is now in condition for allowance, previously withdrawn claims 14-19 and 21-23 have been rejoined with the considered claim set, and claims 1-7, 10-19, and 21-23 are now pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Evans, Reg. No. 47281 on 06/22/21.

The application has been amended as follows:
In the claims:

Claim 8 is cancelled.
In claim 14: line 1: replace “The computer-implemented method” with “The method”
claim 15: line 1: replace “clam 14” with “claim 14”
In claim 16: line 1: replace “The computer-implemented method” with “The method”
In claim 22: line 1: replace “The computer-implemented method” with “The method”

Response to Arguments
Amended independent claims 1 and 13 overcome the 35 U.S.C. 103 rejections of claims 1-7 and 10-13 based on Phillips and Schulz, and so the rejections are withdrawn. 

Allowable Subject Matter
Claims 1-7, 10-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1 and 13 is Phillips et al. (2011/0239107). Phillips discloses a computer-implemented method for processing (i) a media file that includes audio data including groups of audio words spoken by different speakers (a dialog intensive video or audio program such as an interview, [0012]) and (ii) a transcript data file that includes a plurality of text words transcribed using an automated speech-to-text conversion system from the audio words included in the audio data (audio recognition system, that analyzes the speech in the audio dialog track and identifies the phonemes present within the speech, [0014]), timing data paired with the text words indicating locations in the audio data from which the text words are transcribed (time codes of the locations within the audio dialog track where the phonemes occur, [0014]), and speaker attribute data identifying the speakers of the text words (tagged information denoting the identity of the speaker is added to the text, [0018]), the method comprising: displaying, on a display screen, text words from the transcript data file grouped into respective display groups based on the speaker attribute data (tagged information 

Abella et al. (2007/0041522) discloses generating and displaying a transcript for corrections, where a word or group of words with a predicted accuracy below a second threshold is recorded in a transcript with strikethrough, or any other technique. Thus, a low accuracy visual indication provided when a transcript is displayed may inform a user that the displayed word or group of words indicated by the visual indicator is below a given predicted level of accuracy, and when a word or group of words has a low accuracy visual indicator, the user may select the word or group of words with a pointing device to make a correction. Upon selection of the word or group of words, alternate words or phrases may be listed for the user to select. If none of the alternate words or phrases are correct, the user may type the correct word or phrase (see [0046-0047]). However, Abella does not teach "...during the outputting the audio words that correspond to the struck-out text words are automatically omitted from the outputting" as in amended claims 1 and 13. 

A combination or modification of Phillips, Abella, and the other prior art of record would not have resulted in the limitations of claims 1 and 13, and therefore claims 1 and 13 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-7, 10-12, 14-19, and 21-23 are allowable because they further limit allowable parent claim 1. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 6,802,041 Rehm (previously cited in the 03/11/21 PTO-892) discloses “Most word processors allow the user to select text using a text highlight selection process. Typically, the user can do this by holding down the Shift key while pressing cursor movement keys. Typically, it can also be done without using the keyboard by clicking and holding a pointing device button while moving the pointing device 15. On some word processors double clicking on a word will select the entire word and more clicks will select sentences or paragraphs. The highlighted text can be shown in various ways, such as swapping the font and background colors, replacing font and background colors with their complementary colors, or any other method that distinguishes selected and nonselected text. When this highlighting or reverse-color style selection is done on the current invention and the track bar is in view, the preferred embodiment of the invention will simultaneously highlight the corresponding portions of the track bar as directed by any audio links that may be in the selected text.” See Col 14 lines 23-40.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 



/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                                    06/22/21